Citation Nr: 1410867	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  11-07 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for excessive exotropia of the right eye, and, if so, whether service connection for a right eye disorder is warranted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1979 to March 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In July 2012, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.  At such time, the Veteran submitted additional evidence with a waiver of RO consideration.  38 C.F.R. § 20.1304(c) (2013).  Therefore, the Board may properly consider such newly received evidence.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the Virtual VA claims file does not reveal any additional documents pertinent to the present appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

The reopened issue of entitlement to service connection for a right eye disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In a final April 2002 rating decision, the RO denied entitlement to service connection for excessive exotropia of the right eye.   

2.  Evidence received since the final April 2002 RO decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for excessive exotropia of the right eye.   

CONCLUSIONS OF LAW

1.  The April 2002 rating decision that denied the Veteran's claim of entitlement to service connection for excessive exotropia of the right eye is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001) [(2013)].

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for excessive exotropia of the right eye.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for excessive exotropia of the right eye is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran contends he suffers from a right eye disorder that was aggravated during service.  His claim of entitlement to service connection for excessive exotropia of the right eye was most recently finally denied in an April 2002 rating decision.  At such time, the RO considered: 1.) the Veteran's service treatment records, which indicated that he entered service with 20/40 vision in his right eye, diagnosed as mildly exotropic, as noted on his October 1979 examination; 2.)  that he was medically discharged, effective March 1980, due to his pre-existing right eye condition, diagnosed as excessive exotropia, at which time it was noted that his right eye underwent a marked decrease in vision around Christmas 1979; 3.) a DD Form 214 showing that the Veteran served as an Infantryman; 4.) statements from the Veteran indicating his right eye was injured while firing a rifle; and, 5.) an October 1980 VA examination, documenting the Veteran's life-long exotropia, along with a diagnosis of a macular lesion and refractive error, and a recommendation of hospitalization for further testing.  The RO denied his claim on the finding that excessive exotropia existed prior to service, and no permanent worsening of the condition was shown to be due to service.

In April 2002, the Veteran was advised of the decision and his appellate rights.  He filed a Notice of Disagreement in March of 2003; and, in December 2003 and June 2004, the RO issued a Statement of the Case and Supplemental Statement of the case, respectively.  However, the Veteran did not file a timely substantive appeal.  In fact, no further communication regarding his claim of entitlement to service connection for excessive exotropia of the right eye was received until January 2010, when VA received his application to reopen such claim.  Therefore, the April 2002 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002) [(2013)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for exotropia of the right eye was received prior to the expiration of the appeal period stemming from the April 2002 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

As relevant, the evidence received since the April 2002 RO decision includes testimony from the July 2012 Board hearing, during which the Veteran described his alleged in-service injury to his eye in greater detail, along with VA treatment records showing treatment for the right eye, including a previous diagnosis of right occipital lobe stoke and probable dense amblyopia of the right eye.  Such is new in that it was not of record at the time of the April 2002 RO decision and is material as it provides more information regarding the Veteran's claimed in-service injury, and reflects additional diagnoses of right eye disorders.  Applying the precedent of Shade, the Board finds that this evidence triggers VA's duty to obtain a VA examination and medical opinion addressing whether the Veteran's claimed right eye disorder is related to service.  Therefore, based on the foregoing reasons, the Board finds that new and material evidence has been received and, accordingly, the claim of entitlement to service connection for excessive exotropia of the right eye is reopened. 



ORDER

New and material evidence having been received, the claim of entitlement to service connection for excessive exotropia of the right eye is reopened. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's reopened claim of entitlement to service connection for a right eye disorder, so that he is afforded every possible consideration.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

In this regard, an examination is required to determine the nature and etiology of the Veteran's right eye disorder, which he claims was aggravated by an in-service injury.  As recounted above, the Veteran entered service with 20/40 vision in his right eye, which was deemed mildly exotropic, as noted on his October 1979 examination.  He was medically discharged, effective March 1980, due to his right eye condition, diagnosed as excessive exotropia, at which time it was noted that his right eye underwent a marked decrease in vision around Christmas 1979.  He asserts that his right eye was injured during service while firing an M-60 machine gun at night, stating that a glare came over his eye, and that eventually he lost vision in that eye.

The Veteran has not been afforded a VA examination and opinion to determine whether any current right eye disorder was incurred during service, or whether his pre-existing exotropia was aggravated or subject to an additional disability due to disease or injury superimposed upon such defect during service.  As such, the Board finds that a medical opinion is necessary to decide this claim.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Lastly, the Board notes that the Veteran receives treatment relevant to his claim at the Dallas, Texas, VA Medical Center (VAMC), the most recent records of which are dated February 24, 2011.  While on remand, any outstanding VA treatment records from said facility should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain all VA treatment records from the Dallas VAMC, dated from February 25, 2011, to the present.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of his current right eye disorder(s).  The claims file, to include a copy of this Remand must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

The examiner must identify all right eye disorders found to be present.  

If exotropia is diagnosed:

(A)  The examiner should state whether such condition constitutes a congenital or developmental defect or a disease (per VAOPGCPREC 82-90, in general, a congenital abnormality that is subject to improvement or deterioration is considered a disease).

(i)  If the Veteran's diagnosed exotropia is considered a defect, was there additional disability due to disease or injury superimposed upon such defect during service?  If so, please identify the additional disability.  

(ii)  If the examiner finds that the Veteran's diagnosed exotropia is a disease, was it aggravated beyond the natural progression during his military service?  Aggravation indicates a permanent worsening of the underlying condition as compared to a temporary increase in symptoms.   

(B)  If exotropia is not a congenital or developmental defect or disease, the examiner is asked to opine as to whether the disorder increased in severity in service.  

If so, the examiner is asked to opine as to whether there is clear and unmistakable evidence that such increase in severity is due to the natural progress of the condition. 

For all other diagnosed right eye disorders:

(A)  If any of the current diagnoses were noted on the Veteran's service entrance examination, the examiner is asked to opine as to whether the disorder(s) increased in severity in service.  

If so, the examiner is asked to opine as to whether there is clear and unmistakable evidence that such increase in severity is due to the natural progress of the condition. 

(B)   If any current disorder was not noted on entrance, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the disorder(s) pre-existed service.  

(i)  If there is clear and unmistakable evidence that the disorder(s) pre-existed service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the pre-existing disorder(s) did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service.  

If there was an increase in the severity of the Veteran's disorder(s), the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease.  

(ii)  If there is no clear and unmistakable evidence that any current disorder pre-existed service, then the examiner is asked whether it is at least as likely as not that the disorder is directly related to service, including the Veteran's self-described in-service injury.  

The examiner must consider the full record, to include the Veteran's service treatment records, which indicated that he entered service with 20/40 vision in his right eye, which was mildly exotropic, as noted on his October 1979 examination, and that he was medically discharged due to his pre-existing right eye condition, diagnosed as excessive exotropia, at which time it was noted his right eye underwent a marked decrease in vision around Christmas 1979, along with his assertion that his right eye was injured during service while firing an M-60 machine gun during the night, stating that a glare came over his eye and that eventually he lost vision in that eye.

The examiner should provide the supporting rationale for any opinion expressed.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


